UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 500 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. Brandes Institutional International Equity Fund Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.29% Brazil - 2.62% Banco do Brasil SA $ Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Tim Participacoes SA - ADR France - 15.22% Carrefour SA France Telecom SA GDF Suez Natixis Renault SA Sanofi Suez Environnement SA Total SA Germany - 2.59% Daimler AG Deutsche Telekom AG Ireland - 2.88% CRH Plc Seagate Technology Plc Italy - 6.81% ENI SpA Intesa Sanpaolo SpA Intesa Sanpaolo SpA Savings Shares Italcementi SpA Savings Shares Telecom Italia SpA Telecom Italia SpA Savings Shares Japan - 25.31% Astellas Pharma, Inc. Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. FUJIFILM Holdings Corp. Honda Motor Co. Ltd. Japan Tobacco, Inc. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. NKSJ Holdings, Inc. Ono Pharmaceutical Co. Ltd. Rohm Co. Ltd. SonyCorp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.26% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Netherlands - 9.24% Aegon NV Akzo Nobel NV Koninklijke Ahold NV STMicroelectronics NV Unilever NV Wolters Kluwer NV Russia - 1.89% Lukoil OAO - ADR (a) Singapore - 0.80% Flextronics International Ltd. (a) South Korea - 2.18% Korea Electric Power Corp. - ADR (a) POSCO Spain - 0.77% Telefonica SA Sweden - 1.51% Telefonaktiebolaget LM Ericsson Switzerland - 5.99% Swiss Re AG TE Connectivity Ltd. UBS AG United Kingdom - 17.22% AstraZeneca Plc Barclays Plc BP Plc GlaxoSmithKline Plc HSBC Holdings Plc ITV Plc J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Vodafone Group Plc Wm. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $392,290,198) $ PREFERRED STOCKS - 1.98% Brazil - 1.98% Petroleo Brasileiro SA - ADR $ Telefonica Brasil SA - ADR TOTAL PREFERRED STOCKS (Cost $9,956,390) $ Principal Amount Value REPURCHASE AGREEMENTS - 0.41% Repurchase Agreement - 0.41% State Street Bank and Trust Repurchase Agreement, (Dated 12/31/12), due 1/2/13, 0.01%, [Collateralized by $1,575,000 Fannie Mae Bond, 2.08%, 11/2/22, (Market Value $1,577,416)] (proceeds $1,500,682). $ $ TOTAL SHORT TERM INVESTMENTS (Cost $1,500,681) $ Total Investments (Cost $403,747,269) - 99.68% $ Other Assets in Excess of Liabilities - 0.32% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes Institutional International Equity Fund Schedule of Investments by Industry December 31, 2012 (Unaudited) COMMON STOCKS Automobiles % Capital Markets % Chemicals % Commercial Banks % Commercial Services & Supplies % Communications Equipment % Computers & Peripherals % Construction Materials % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Household Durables % Insurance % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Office Electronics % Oil & Gas % Pharmaceuticals % Semiconductors & Semiconductor Equipment % Specialty Retail % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, INC. and Standard & Poor Financial Services LLC. Brandes Separately Managed Account Reserve Trust Schedule of Investments December 31, 2012 (Unaudited) Principal Amount Value FEDERAL AND FEDERALLY SPONSORED CREDITS - 0.86% Fannie Mae Interest Only Strip - 0.86% 5.500%, 01/01/2036 $ $ 6.000%, 06/01/2036 TOTAL FEDERAL AND FEDERALLY SPONSORED CREDITS (Cost $1,643,167) $ OTHER MORTGAGE RELATED SECURITIES - 6.20% Collateralized Mortgage Obligations - 0.02% Wells Fargo Mortgage Backed Securities Trust Series 2006-AR14, 5.825%, 10/25/2036 $ $ Near Prime Mortgage - 3.28% Bear Stearns Adjustable Rate Mortgage Trust Series 2005-10, 2.662%, 10/25/2035 Countrywide Home Loan Mortgage Pass Through Trust Series 2006-HYB1, 2.779%, 03/20/2036 Sub-Prime Mortgages - 2.90% Countrywide Asset-Backed Certificates Series 2004-10, 1.260%, 12/25/2034 JP Morgan Mortgage Acquisition Corp. Series 2006-NC1, 0.380%, 04/25/2036 Structured Asset Investment Loan Trust Series A3, 0.590%, 07/25/2035 TOTAL OTHER MORTGAGE RELATED SECURITIES (Cost $10,638,347) $ US GOVERNMENTS - 5.34% Sovereign - 5.34% United States Treasury Bond 4.750%, 02/15/2037 $ $ United States Treasury Note 4.500%, 02/15/2016 3.375%, 11/15/2019 TOTAL US GOVERNMENTS (Cost $6,531,351) $ Shares Value COMMON STOCKS - 0.36% Paper & Forest Products - 0.34% Abitibi-Consolidated (a)(c) $
